PER CURIAM:
This claim was submitted for a decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
*128The claimant seeks payment of $13,102.18 for various materials, equipment, and services provided to the respondent for resurfacing the entrance .to. the Huttonsville Correctional Center.
In its Answer, the respondent admits the validity and- amount of the claim, but states that there were sufficient funds expired in the appropriate fiscal year with which to pay for the paving project. . •- :
While the Court believes that this is a claim which in equity and good conscience should be paid, the Court further believes that an award cannot be recommended based upon the decision based in Airkem Sales and Services, et al. vs. Dept. of Mental Health, 8 Ct. Cl. 180 (1971).
Claim disallowed.